t c memo united_states tax_court douglas l hadsell petitioner v commissioner of internal revenue respondent docket no filed date douglas l hadsell pro_se john c meaney and ralph w jones for respondent supplemental memorandum opinion goldberg special_trial_judge this case is before the court on remand from the court_of_appeals for the ninth circuit 107_f3d_750 9th cir vacating and remanding tcmemo_1994_198 unless otherwise indicated this opinion supplements our opinion in hadsell v commissioner tcmemo_1994_198 vacated and remanded 107_f3d_750 9th cir section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure s dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure after concessions by the parties ’ the issues for decision are whether petitioner is entitled to the filing_status of married_filing_jointly for the purposes of determining the amount of any liability for the taxable_year whether petitioner is entitled to deductions for expenses_incurred while working as a deckhand on a commercial fishing boat whether petitioner is entitled to deductions related to rental real_property whether petitioner is entitled to casualty losses petitioner concedes that he received unemployment_compensation wages and compensation as an independent_contractor in at least the amounts determined by respondent we therefore deem the gross_income and self-employment_tax issues to be conceded by petitioner for the years at issue respondent concedes that there was a mathematical error in the original determination as set forth in the notice_of_deficiency for the taxable_year because petitioner was not given credit equal to one-half of the self-employment_tax he owed for accordingly the deficiency for should be reduced by dollar_figure with corresponding reductions in the sec_6651 and sec_6654 additions to tax for the destruction of a boat and accompanying personal_property whether petitioner is liable for additions to tax pursuant to sec_665l1 a for failing to file timely federal_income_tax returns for the years at issue and whether petitioner is liable for additions to tax pursuant to sec_6654 for failing to pay estimated_taxes the stipulations and exhibits are incorporated herein by this reference for convenience we shall set forth only the facts necessary to clarify the ensuing discussion prior to trial in hadsell v commissioner tcmemo_1994_ hadsell i petitioner served subpoenas duces tecum by mail upon detective mike menzies detective menzies an employee of petitioner’s wife the newport police department zong yan yu and lai fong lee zong yan yu’s aunt and petitioner’s former employer petitioner served the three subpoenas without tendering mileage and witness fees as required by rule sec_147 and sec_148 none of the witnesses appeared at trial on date and the court refused to enforce the subpoenas because petitioner failed to tender the required mileage and witness fees zong yan yu was referred to as zong gan yu hadsell in hadsell v commissioner tcmemo_1994_198 and in 107_f3d_750 9th cir petitioner testified that he subpoenaed detective menzies in order to obtain his tax records which were in the possession of the newport police department petitioner claimed that the newport police department had two boxes of his tax records which could substantiate among other things petitioner’s work- related expenses claimed for the years at issue in the first subpoena petitioner directed that detective menzies who at one time was custodian of the newport police evidence locker appear at trial and bring with him two cardboard boxes with miscelaneous sic papers that you seized and described in your return to search warrant dated january 9th and each and every item made from paper and or paper products including reciepts sic photocopies envelopes photographs letters correspondences tax papers books magazines folders and all other things that you siezed sic made of paper or paper products the second and third subpoenas were served on zong yan yu and lai fong lee in order to establish petitioner’s marriage and petitioner’s wage income at lai fong inn respectively petitioner contended in hadsell i that the court’s failure to enforce the subpoenas despite the fact that he failed to tender the required mileage and witness fees violated hi sec_3 the court was informed at trial in hadsell i on date that detective menzies no longer worked for the newport police department and therefore was no longer the custodian of the records subpoenaed by petitioner constitutional right to a fair trial specifically that it violated his due process right of access to the courts petitioner argued that such fees should be waived in his case because he was indigent and was prevented from earning money because of his incarceration we concluded in hadsell i that the court had no authority to waive subpoena fees and that petitioner was not denied his constitutional rights even though the subpoenas were not enforced see hadsell v commissioner tcmemo_1994_198 we held civil litigants before this court enjoy no constitutional right to have the federal government pay their litigation expenses and that the party who summons a witness is responsible for paying the fees and mileage to which the witness is entitled under rule sec_147 and sec_148 the court_of_appeals for the ninth circuit while not deciding whether rule is unconstitutional as applied to indigent litigants stated hadsell did not have adequate alternatives for proving all of his claims on the one hand the tax_court did not err by denying witness fees to zong gan yu hadsell because hadsell could testify as to the date of their marriage as readily as she could have nor did it err in denying fees to lai fong lee because her testimony was not essential to resolve the questions of whether certain expenses were business deductions or whether hadsell had appropriately filed his tax returns as to the seized tax records on the other hand hadsell claims that they alone could substantiate his claim that he had indeed properly filed tax returns in the years in question without having to declare u s c section unconstitutional as applied to hadsell the tax_court could have attempted to acquire these records in at least two ways by relying on federal rule_of evidence a the court could have on its own accord called detective menzies and ordered him to bring with him hadsell’s tax records that were still in the possession of the newport police department alternatively it could have granted hadsell a continuance with the suggestion that he seek the return of the documents directly from the city of newport either through administrative channels or an action in state court hadsell v commissioner f 3d pincite the court_of_appeals vacated our decision and remanded the case in order for the court to consider its power either to call detective menzies as a witness bringing with him the requested tax documents under federal rule_of evidence a or to continue the hearing to allow hadsell an opportunity to obtain the documents directly id pincite in accordance with the mandate of the court_of_appeals the court issued an order on date ordering newport chief of police james rivers chief rivers to have the newport police evidence officer personally deliver to petitioner’s corrections counselor by date certain boxes of documents seized and described in your return to search warrant’ dated date and any other documents of mr hadsell which may remain with the newport oregon police department which documents this court has been advised are located in the evidence vault of the newport oregon police department and are in the custody of james rivers the newport police evidence officer detective david thalman delivered the papers to petitioner’s corrections counselor on date and later filed a document with the court captioned return of order from newport or police dept with attached inventory of delivered items on date petitioner informed respondent that none of the documents returned by the newport police department applied to his tax_court case and that he believed that the police had failed to turn over all of the documents in their possession in a telephone conference between the parties and the court on date petitioner stated that he had again reviewed the documents delivered by the newport police department and believed that there were some documents relevant to the tax years involved herein to which he wanted to stipulate the parties by way of an order from the court were urged to meet in an attempt to stipulate the documents to be submitted to the court in an effort to determine whether the authorities involved with petitioner’s criminal case still had some of petitioner’s records in their possession respondent at the court’s request obtained an affidavit from mr stephen e dingle who had acted as a special prosecutor for the lincoln county district attorney’s office when prosecuting petitioner’s state criminal case the affidavit filed with the court on date stated that mr dingle had not retained any records relating to petitioner’s criminal prosecution respondent also contacted chief rivers and requested that he double check the police evidence locker to ascertain whether the police had inadvertently retained any of petitioner’s papers chief rivers confirmed that the newport police had delivered all of petitioner’s papers to petitioner’s corrections counselor on date petitioner filed a document which the court treated as a motion to reopen the record in that document petitioner stated the mandate of the court_of_appeals in this case is that detective menzies will be subpoenaed by the court to testify at a trial bingo that is exactly what this petitioner wanted in his first trial and was the basis for the entire appeal there was no other reason for the appeal petitioner was sic detective menzies to appear in person and testify under oath about what he has done with the missing two thirds of petitioner ‘s papers which happen to include the pertinent evidence that petitioner wants presented to this court on date the court issued an order setting the case for further proceedings in accordance with the mandate of the united_states court_of_appeals for the ninth circuit a trial was held on date to permit petitioner to introduce additional evidence relating to his tax_liability for the years at issue the court also made detective menzies and detective steven l etter detective etter of the salem police department available to petitioner at the trial another witness detective david thalman was recovering from open heart surgery and was unable to appear both detective menzies and detective etter testified concerning the papers which had been in the custody of the newport police department the witnesses testified as to the collection custody and eventual delivery of the papers to petitioner’s corrections counselor during the course of the hearing it was established that the papers had originally been seized by the police from a storage room at the port of newport oregon on date as evidence for use in petitioner’s state criminal trial the papers had originally been stored on a boat previously owned by petitioner but had been moved to a storage room around the time the boat was destroyed it is not known who initially removed the records from the boat and put them in the storage room the papers contained in two cardboard boxes were placed in the evidence locker of the newport police on date they were later transferred to a single cardboard box on date and as stated above were delivered to petitioner’s ‘ detective etter had previously worked for the newport police department and had also served as the officer second in charge of the evidence locker -- - corrections counselor on date pursuant to an order of the court at the trial on date petitioner testified that the papers delivered by the newport police included receipts which would substantiate his claimed deductions for the years at issue but that he did not bring the receipts to trial because he didn’t know that that’s what we were going to be dealing with today a recess was called and petitioner was excused to retrieve the documents from the prison law library petitioner returned with a voluminous amount of receipts which he claimed were from the and taxable years the receipts in no particular order were all thrown together ina box petitioner had made no attempt to organize the receipts in any manner even though he conceded that he had received the receipts three or four months or six months prior to the evidentiary hearing the court requested that respondent assign a revenue_agent to meet with petitioner and ascertain whether petitioner had receipts which could substantiate additional business deductions which had not been allowed in hadsell i in order to facilitate such an examination the court instructed petitioner to organize in fact since the documents were part of the records delivered by the newport police department on date petitioner had possession of the records for over months his receipts by tax_year activity and type of deduction claimed petitioner promised to cooperate with the examination percent the court then ordered that the record be held open for days to allow an examination of petitioner’s receipts on date one of respondent’s revenue agents contacted petitioner by phone and explained to petitioner how to organize his receipts in order to facilitate the examination on date the agent visited petitioner and attempted to examine his receipts for the years at issue the agent found that petitioner had failed to organize his receipts in any manner and was totally unprepared for the examination the agent explained to petitioner that he was acting pursuant to a deadline set by the court and suggested that they reschedule the examination so that petitioner could properly prepare petitioner declined to meet with the agent again and told the agent that he would be unable to organize the receipts before the expiration of the tax_court deadline because he was appealing his criminal conviction and needed all of his time to work on the appeal the agent decided to give petitioner time to reconsider his decision and scheduled another call with petitioner for date when the agent phoned on that date however petitioner refused to reschedule the examination and abruptly ended the phone call in an order dated date the court ordered petitioner to meet with a revenue_agent in order to complete the examination of petitioner’s receipts pursuant to that order respondent’s agent again attempted to phone petitioner on date but petitioner refused to take the call petitioner alleged that the agent had treated him rudely during the previous visit and demanded that another agent be assigned to the examination petitioner later informed the court during a conference call on date that he had destroyed his receipts after originally meeting with the agent on date in light of petitioner’s allegations that he had destroyed his receipts the court ordered petitioner to file a status report with the court by date setting forth the facts surrounding petitioner’s destruction of his tax records petitioner refused to comply with the order but stated in later filings with the court that he had destroyed only a portion not all of the receipts the record in this case was closed on date more than full calendar_year after petitioner refused to meet with respondent’s agent the court has made every attempt to accommodate petitioner in this case however the record is clear that petitioner has failed to respond to any of our orders and has abused the judicial process of the court having endeavored to comply with the mandate of the court_of_appeals for the ninth circuit by calling detective menzies as a witness and by providing petitioner with the tax documents previously in the possession of the newport police department we now address again the following issues in turn petitioner’s filing_status respondent calculated deficiencies for each of the years at issue based upon single filing_status while petitioner concedes that he was not married in either or he contends that he was married twice in and is therefore entitled to claim married_filing_jointly status for the taxable_year based on at least one of his marriages petitioner testified that he divorced yu fang wang his first wife on date and married his second wife zong yan yu in china on date zong yan yu did not come to the united_states until date a taxpayer's filing_status is determined as of the close of the taxable_year and a taxpayer legally_separated from his spouse under a decree of divorce shall not be considered married see sec_6013 a petitioner concedes that his marriage to yu fang wang his first wife ended in divorce on date and that he was not married to her at the close of the taxable_year see sec_6013 a a though petitioner contends that he is entitled to claim married_filing_jointly status for the taxable_year based on at least one of his marriages he has also argued that his second marriage which took place in china on date was not legitimate petitioner stated that he married zong yan yu on date but conceded that he was not sure that the marriage was valid because his divorce from yu fang wang did not become final until date in addition petitioner stated in his original petition filed with this court on date lai fong lee’s family bribed the marriage officer for a fake marriage between petitioner and zong yan yu which was against the laws of china petitioner also testified as follows at the trial on date t have a decree now that says we petitioner and zong yan yu were never married in any event sec_6013 provides that no joint_return shall be made if either spouse at any time during the taxable_year 1s a nonresident_alien according to petitioner’s testimony zong yan yu did not reside in the united_states during the taxable_year in addition petitioner conceded that zong yan yu did not execute a joint income_tax return for the taxable_year therefore based on the record we hold that petitioner is not entitled to claim married_filing_jointly -- - status for the taxable_year respondent is sustained on this issue whether petitioner is entitled to deductions for expenses_incurred while working as a dockhand on a commercial fishing boat pursuant to 39_f2d_540 2d cir we are permitted to estimate expenses when we are convinced from the record that the taxpayer has incurred such expenses in hadsell i we found that petitioner was entitled to deduct dollar_figure as business_expenses attributable to his fishing activity for each year of the years at issue at trial on date petitioner failed to adduce any additional evidence substantiating his claimed expenses therefore we do not change our previous finding that petitioner is entitled to deduct dollar_figure as business_expenses attributable to his fishing activity for each year of the years at issue deductions related to rental property petitioner contends that he is entitled to deduct expenses with respect to rental real_property he purchased in and also claim a casualty_loss for items he had stored on the rental property which were sold by the tenants in hadsell i we found that petitioner’s testimony concerning his claimed expenses and casualty losses was vague and unsupported and that we had no basis to allow petitioner to claim either a rental property expense or casualty_loss for the years -- - at issue at trial on date petitioner failed to adduce any additional evidence substantiating his claimed deductions therefore we do not change our previous finding that we have no basis to allow petitioner to claim either rental real_property expenses or casualty losses for the years at issue respondent is sustained on this issue casualty losses for a boat and personal_property that were destroyed at trial in hadsell i petitioner testified concerning a boat he purchased in either or which was later destroyed petitioner also testified that he incurred a casualty_loss for personal_property stored on the boat when it was destroyed petitioner concedes that the boat at issue and any personal_property stored aboard was destroyed in since petitioner’s loss did not occur during the years at issue any casualty_loss deduction to which petitioner might be entitled with respect to either the boat or personal_property stored on the boat when it was destroyed would not be allowable in any of the years at issue in this case additions to tax for failure_to_file a timely return sec_6651 imposes an addition_to_tax for failure_to_file a timely tax_return the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month see sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax see id the addition_to_tax is imposed on the net amount due see sec_6651 the addition is applicable unless a taxpayer establishes that the failure_to_file was due to reasonable_cause and not willful neglect see id petitioner testified that an accountant prepared petitioner’s federal and state_income_tax returns for the and taxable years and that he mailed the returns sometime in to support his testimony petitioner submitted copies of his federal and state_income_tax returns for the and taxable years along with a bill dated date from an accountant for the preparation of those returns in addition petitioner filed a motion to extend the time to file his brief on date and attached to the motion a photocopy of a money order dated date made payable to the internal rev service in ogden utah in the amount of dollar_figure petitioner however never attempted to enter the money order into evidence and nothing on the money order indicates what the payment was for or for which taxable_year it applied petitioner’s testimony as to the filing of his returns for the years at issue is also contradictory while refusing to -- - concede that he may have failed to timely file his tax returns petitioner stated at trial in hadsell i well you know for a long time the irs sent me those inguiring letters and i’ve always had a philosophy ignore them and they’1ll go away but they didn’t they were persistent so i made a mistake i wrote to them and eventually the inquiring letters became demanding they wanted money additionally when asked by the court whether he filed a federal or oregon state_income_tax return or whether the timing of his arrest interfered with the filing of such return petitioner replied and you know i can’t answer that upon the basis of the record we find that petitioner has not shown that he timely filed his federal_income_tax returns for the years at issue and therefore hold that petitioner is liable for additions to tax pursuant to sec_6651 respondent is sustained on this issue additions to tax for failure to pay estimated income taxes sec_6654 imposes an addition_to_tax where prepayments of tax either through withholding or estimated quarterly tax_payments during the year do not equal the percentage of total liability required under the statute however the addition_to_tax is not imposed if the taxpayer can show that one of several exceptions applies see sec_6654 it is undisputed that petitioner received both unemployment_compensation and compensation as an independent_contractor for the years at issue and failed to make estimated_tax payments upon the basis of the record petitioner does not qualify for any of the exceptions listed in sec_6654 therefore we hold that he is liable for the additions to tax pursuant to sec_6654 for the and taxable years respondent is sustained on this issue to reflect the foregoing decision will be entered under rule
